16 F.3d 413NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Keith Andre JONES, Defendant-Appellant.
No. 93-5655.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1994.Decided Feb. 8, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CR-93-66-JFM)
John M. Hassett, Baltimore, MD, for appellant.
Lynne A. Battaglia, U.S. Atty., Joyce K. McDonald, Asst. U.S. Atty., Baltimore, MD, for appellee.
D.Md.
AFFIRMED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Keith Andre Jones pled guilty to two counts of bank robbery in violation of 18 U.S.C.A. Sec. 2113(a) (West Supp.1993).  He appeals his sentence, arguing that the district court clearly erred by giving him a two-level enhancement for making an express threat of death to the bank teller.  United States Sentencing Commission, Guidelines Manual, Sec. 2B3.1(b)(2)(F) (Nov.1992).  We affirm.


2
In each robbery the bank teller was handed a note, written by Jones, which said, "Give me the money or I will shoot you."   In one robbery, Jones acted alone;  in the other, he accompanied a codefendant who handed the note to the teller.  Jones contends that the threat was not an express threat of death because no weapon was displayed, and no force was used.  We agree with the district court that the enhancement was required.  The words used in the note are given in Application note 7 to section 2B3.1 as an example of an express threat of death.  Although Jones argues that the commentary is inconsistent with the text of the guideline, we do not agree.  Finally, Jones relies here on  United States v. Canzater, 994 F.2d 773 (11th Cir.1993), and  United States v. Tuck, 964 F.2d 1079 (11th Cir.1992).  Both are inapposite in that neither case involved a direct threat to shoot the teller.


3
The judgment of the district court is therefore affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.